Citation Nr: 1037541	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  04-41 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased evaluation, in excess of 10 
percent, for a residual injury to the right knee, prior to May 
21, 2003.

2.  Entitlement to an increased evaluation, in excess of 30 
percent, for a residual injury to the right knee, from May 21, 
2003.

3.  Entitlement to an initial evaluation, in excess of 10 
percent, for degenerative joint disease of the right knee, 
associated with the residual injury to the right knee.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1979 to August 1980.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

During the course of this appeal, the Veteran claims folder was 
transferred from the jurisdiction of the VARO in Phoenix to the 
VARO in Detroit, Michigan.  In April 2009, the Veteran's claims 
folder was transferred from the Detroit VARO to the jurisdiction 
of the Cleveland, Ohio VARO; that office certified the Veteran's 
appeal to the Board.

The Veteran testified at a hearing before the undersigned Board 
member in July 2009.  A transcript of the hearing is associated 
with the claims file.  

In September 2009, the Board remanded the claims for additional 
development.  The development has since been completed and the 
issues are, once more, before the Board for adjudication.

The Board notes that in May 2010, the Veteran's disability rating 
for a right knee injury was increased from 10 to 30 percent, 
effective May 21, 2003.   Regardless of the RO's actions, the 
issue remains before the Board because the increased rating was 
not a complete grant of the maximum benefits available.  See AB 
v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to May 21, 2003, the Veteran's right knee disability is 
manifested by symptoms analogous to moderate to severe 
instability.  

2.  From May 21, 2003, the Veteran's right knee disability is 
manifested severe instability.

3.  Degenerative joint disease of the right knee is manifested by 
painful and slightly limited flexion. 


CONCLUSIONS OF LAW

1.  Prior to May 21, 2003, the criteria for a 20 percent 
disability rating for residuals of a right knee injury have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5257 
(2009).

2.  Since May 21, 2003, the criteria for a rating in excess of 30 
percent for residuals of a right knee injury have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2009).

3.  The criteria for a rating in excess of 10 percent for right 
knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code 5010 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. § 
3.159 (2009).  Such notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if there is a favorable disposition of the claim.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 
3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The Board notes that effective May 
30, 2008, VA amended its regulations governing VA's duty to 
provide notice to a claimant regarding the information necessary 
to substantiate a claim. The new version of 38 C.F.R. § 
3.159(b)(1), removes the portion of the regulation which states 
that VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  See 73 Fed. Reg., 
23353-54 (April 30, 2008).

Prior to initial adjudication of the Veteran's claims, a letter 
was sent to the Veteran in accordance with the duty to notify 
provisions of VCAA. 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Veteran was notified of the evidence that was needed to 
substantiate his claim; what information and evidence that VA 
will seek to provide and what information and evidence the 
Veteran was expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to provide 
VA with any evidence pertaining to his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120- 21 (2004) (Pelegrini II).  The 
Veteran was also notified of the criteria for establishing an 
effective date and disability rating.  See Dingess.

The notice requirements under 38 U.S.C.A. § 5103 underwent 
significant changes during the pendency of the Veteran's appeal.  
The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) recently held that, for increased rating claims, notice 
provided to the Veteran under 38 U.S.C.A. § 5103 need not be 
"veteran specific," and that VA is not required to notify the 
Veteran that he may submit evidence of the effect of his 
worsening disability on his daily life, nor is VA required to 
notify the Veteran of diagnostic codes that his disability may be 
rated under.  See Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009). 

The Veteran's service treatment records, VA treatment records, 
and private treatment records have been associated with the 
claims file.  The Veteran's complete medical records from the 
Social Security Administration (SSA) have been added to the 
claims file as well.  The Board notes specifically that the 
Veteran was afforded VA examinations in July 2002, December 2003, 
and December 2009.  38 C.F.R. § 3.159(c) (4).  When VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).   As set forth in 
greater detail below, the Board finds that the VA examinations 
obtained in this case are adequate as they contain a description 
of the history of the disabilities at issue; document and 
consider the Veteran's complaints and symptoms; and fully address 
the relevant rating criteria.  

VA has provided the Veteran with opportunity to submit evidence 
and arguments in support of his claims. The Veteran and his 
representative have not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.

Increased Rating

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
When the appeal arises from an initial assigned rating, 
consideration must be given to whether staged ratings should be 
assigned to reflect entitlement to a higher rating at any point 
during the pendency of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, staged ratings are also appropriate in 
any increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The Board has considered whether staged 
ratings are for consideration.  Because the RO issued a new 
rating decision in May 2010, granting an increased 30 percent 
evaluation effective May 21, 2003, the Board will evaluate the 
level of disability of the right knee both prior to and since May 
21, 2003.

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3.  The Veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2008).  However, § 4.14 does 
not preclude the assignment of separate evaluations for separate 
and distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is duplicative 
of or overlapping with the symptomatology justifying an 
evaluation under another diagnostic code.  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).

Historically, service connection was established for the 
residuals of a right knee injury in a November 1980 rating 
decision.  At that time, the RO noted that the evidence indicated 
that the Veteran had a right knee disability that preexisted his 
military service, but that that disability was permanently 
aggravated in service.  It was also determined that the Veteran's 
right knee disability should be rated 10 percent prior to 
service, and that the then-current overall 20 percent rating 
reflecting residual disability of the right knee was thus to be 
reduced by the preservice 10 percent.  

In this case, the Veteran's right knee disability has been 
assigned two separate ratings.  Currently, the right knee is 
assigned 10 and 30 percent disability evaluations under 
Diagnostic Code 5272 for instability as well as a 10 percent 
evaluation under Diagnostic Code 5010 for arthritis manifested by 
painful motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5010 
(2009).  The Veteran contends that his right knee disability 
ratings should be higher.

The Rating Schedule provides that arthritis due to trauma is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (2009).  Degenerative arthritis is rated based on 
limitation of motion under the appropriate diagnostic codes for 
the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2009).  However, when the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion. Id. In the absence of 
limitation of motion, a 10 percent evaluation is assigned with x-
ray evidence of involvement of two or more major joints; a 20 
percent rating is assigned with x- ray evidence of involvement of 
two or more major joints with occasional incapacitating 
exacerbations.  Id.  Limitation of motion for the knee in this 
case may be rated under Diagnostic Codes 5256, 5260-5261.  See 38 
C.F.R. § 4.71a (2009).

Ankylosis of the knee is evaluated under Diagnostic Code 5256.  
38 C.F.R. § 4.71a (2009).  Under Diagnostic Code 5256, a 30 
percent rating is prescribed for favorable ankylosis with knee in 
full extension, or in slight flexion between 0 degrees and 10 
degrees.  A 40 percent rating is warranted when there is evidence 
of unfavorable ankylosis with knee in flexion at an angle between 
10 and 20 degrees.  When there is evidence unfavorable ankylosis 
with knee in flexion between 20 degrees and 45 degrees, a 50 
percent rating is warranted and knee ankylosis that is extremely 
unfavorable, with flexion at an angle of 45 degrees or more 
warrants a maximum 60 percent evaluation.

Diagnostic Code 5257 contemplates other impairment of the knee 
which is assigned a maximum 30 percent evaluation for severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2009).

A 20 percent evaluation is assigned for dislocated semilunar 
cartilage with frequent episodes of locking, pain, and effusion 
into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2009).

A 10 percent evaluation is assigned for removal of semilunar 
cartilage which is symptomatic.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259 (2009).

Limitation of flexion of the leg warrants a 30 percent evaluation 
where flexion is limited to 15 percent; a 20 percent evaluation 
where flexion is limited to 30 degrees; a 10 percent evaluation 
where flexion is limited to 45 degrees; and a 0 percent 
evaluation where flexion is limited to 60 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2009).

Limitation of extension of the leg warrants a 50 percent rating 
where extension is limited to 45 degrees; a 40 percent rating 
where extension is limited to 30 degrees; a 30 percent rating 
where extension is limited to 20 degrees; a 20 percent rating 
where extension is limited to 15 degrees; a 10 percent rating 
where extension is limited to 10 degrees; and a 0 percent rating 
where extension is limited to 5 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2009).

Diagnostic Code 5262 provides for a 10 percent rating where there 
is malunion of the tibia and fibula with slight knee or ankle 
disability.  A 20 percent rating is warranted where there is 
malunion of the tibia and fibula with moderate knee or ankle 
disability.  A 30 percent rating is warranted where there is 
malunion of the tibia and fibula with marked knee or ankle 
disability, and finally, a 40 percent evaluation is warranted 
where nonunion of the tibia and fibula is productive of loose 
motion requiring a knee brace.  38 C.F.R. § 4.71a, Diagnostic 
Code 5262.
In evaluating disabilities of the musculoskeletal system, it is 
necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to due to 
pain, supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2009).  Weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, or atrophy 
of disuse are relevant factors in regard to joint disability.  38 
C.F.R. § 4.45 (2009).  Painful, unstable, or malaligned joints, 
due to a healed injury, are entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59 (2009).

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, 
pyramiding, that is the evaluation of the same disability, or the 
same manifestation of a disability, under different diagnostic 
codes, is to be avoided when evaluating a veteran's service-
connected disability.  38 C.F.R. § 4.14 (2009).  VA's General 
Counsel stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 does 
not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).

VA's General Counsel held in VAOPGCPREC 23-97 that a veteran who 
has arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, provided that a separate 
rating must be based upon additional disability.  When a knee 
disorder is already rated under Diagnostic Code 5257, the veteran 
must also have limitation of motion under Diagnostic Code 5260 or 
5261 in order to obtain a separate rating for arthritis.  If the 
veteran does not at least meet the criteria for a zero percent 
rating under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, VA's General Counsel reiterated that if a 
veteran has a disability rating under Diagnostic Code 5257 for 
instability of the knee, and there is also X-ray evidence of 
arthritis, a separate rating for arthritis could also be based on 
painful motion under 38 C.F.R. § 4.59.  In addition, the General 
Counsel considered a hypothetical situation in which a knee 
disability was evaluated under Diagnostic Code 5259 that was 
productive of pain, tenderness, friction, osteoarthritis 
established by x-rays, and a slight loss of motion.  For the 
purposes of the hypothetical, it was assumed that Diagnostic Code 
5259 did not involve limitation of motion.  Given the findings of 
osteoarthritis, the General Counsel stated that the availability 
of a separate evaluation under Diagnostic Code 5003 in light of 
sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of 
arthritis, limitation of motion should be considered under 
Diagnostic Codes 5260 and 5261.  The claimant's painful motion 
may add to the actual limitation of motion so as to warrant a 
rating under Diagnostic Codes 5260 or 5261.

In addition, the VA General Counsel has held that separate 
ratings may be assigned under Diagnostic Code 5260 and Diagnostic 
Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004 
(September 17, 2004).  Specifically, where a veteran has both a 
limitation of flexion and a limitation of extension of the same 
leg, the limitations must be rated separately to adequately 
compensate for functional loss associated with injury to the leg.  
However, the combined evaluation for the affected leg cannot 
exceed the rating for amputation at the elective level, were 
amputation to be performed.  38 C.F.R. § 4.68 (2009).

As noted above, the Veteran is currently in receipt of a 
disability evaluation under Diagnostic Code 5257 (other 
impairment of the knee) for residuals of a right knee injury.  A 
10 percent evaluation is assigned prior to May 21, 2003, and a 30 
percent evaluation is assigned, since May 21, 2003, for residuals 
of a right knee injury with severe lateral instability.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2009).  

The evidence of record, prior to and since May 2003, shows 
complaints of and treatment for residuals of a right knee injury 
with arthritis.  A May 2002 VA treatment record shows complaints 
of pain and buckling in the right knee.  Findings showed crepitus 
in the right knee and that the Veteran requested a knee brace.  A 
June 2002 orthopedic note indicates chronic knee instability, 
pain and mechanical symptoms.  A March 2003 x-ray report includes 
a notation of marked degenerative changes in the right knee with 
a small joint effusion.  A June 2006 VA MRI report showed chronic 
right knee pain with a tear of the ACL and lateral meniscus.  The 
examiner could not determine whether the knee pain was related to 
the tear.  A July 2002 note from private examiner C.R.G., D. O., 
indicated that the Veteran was diagnosed with a right ACL tear in 
April 2002 and that the Veteran had been given a brace for the 
knee.  He indicated that the Veteran was unable to do any 
kneeling, squatting, prolonged lifting, or stair climbing until 
the ACL was repaired, but the Veteran could work while wearing 
the brace as long as he complied with the physical restrictions.

In July 2002, the Veteran was afforded a VA examination of the 
right knee.  The Veteran reported recurrent buckling, collapsing, 
swelling, and weakness in the right knee with difficulty climbing 
stairs and lifting from a squatting position.  He also reported 
several injuries due to the right knee collapsing.  Objective 
findings showed that the Veteran wore a right knee brace and 
walked with a limp and was unable to do a squat.  Range of motion 
testing showed flexion to 125 degrees with moderate subpatellar 
crepitation.  There was no varus or valgus instability, but the 
examiner noted a 2+ anterior drawer sign, 1+ Lachman sign and a 
2+ pivot-shift sign with pain at the lateral side of the knee.  
The knee was slightly tender along the joint line.  The examiner 
noted no significant effusion and opined that the Veteran was 
able to carry on with activities of daily living provided he was 
not required to squat, climb stairs, or do heavy lifting 
requiring use of the knees.  He stated that the Veteran would 
have increased symptomatology with increased activities.

In May 2003, Dr. J. S. L., M.D., assessed marked instability of 
the right knee with significant osteoarthritic changes and a 
probable medial meniscal tear of the left knee.  In July 2003, 
the private examiner followed up with a letter stating that the 
Veteran's right knee locked and that testing showed a moderate to 
severe degree of ACL instability and lateral instability of the 
right knee.

In December 2003, the Veteran was afforded another VA 
examination.  The examiner noted the Veteran's history of knee 
injury and complaints of pain and buckling with instability in 
the knee.  On ambulation without the brace, there was a 
negligible limp on the right.  There was no tenderness to 
palpation.  Cruciate and collateral ligament examination 
demonstrated trace laxity of the ACL.  There was no effusion and 
no crepitation on active motion.  Manual muscle strength testing 
was 5/5 bilaterally.  Range of motion was 0 to 100 degrees with 
some complaint of pain at terminal flexion.  He diagnosed right 
knee degenerative joint disease lateral compartment and mild 
laxity of the ACL.  He noted that the finding of the prior July 
2002 VA examination were consistent with moderate instability 
laterally, and in the ACL.  The examiner noted further that the 
ACL did not appear to have been diagnosed as an injury as far as 
any tear was concerned or laxity prior to March 2002.  Any 
complete tear of the ACL could not be traced to the condition of 
the knee that existed prior to that injury and then the condition 
of the knee prior to that time did not predispose the Veteran to 
that type of right knee injury sustained in March 2002.  He 
stated further that degenerative joint disease does not 
predispose to that type of injury.  

In a January 2004 private examination record, the physician noted 
moderate to severe instability of the right knee with ACL 
disruption, probable meniscal tear and moderate to severe 
osteoarthritis.  He opined that the Veteran would be a good 
candidate for a total knee arthroplasty.

A January 2008 VA treatment record shows complaints of right knee 
pain with instability and buckling.  The examiner noted use of a 
right knee brace and that the Veteran was able to walk without 
the use of assistive devices with decreased weight bearing on the 
right leg. 

In December 2009, the Veteran was afforded a VA examination of 
the right knee.  The Veteran reported symptoms and physical 
limitations as noted above.  He also reported using a knee brace 
everyday and incapacitating flare-ups.  Examination findings 
showed an antalgic gait with right knee crepitus, pain at rest, 
mild instability, and guarding of movement.  Range of motion 
findings showed left flexion to 125 degrees, right flexion to 
110, and normal extension without pain on active motion or 
additional limitation of motion or function due to pain.  There 
was no ankylosis.  The examiner diagnosed residuals of a right 
knee injury with right knee degenerative joint disease, right 
knee pain with a moderate to severe affect on usual daily 
activities.  More specifically, the examiner added that the 
Veteran was unable to mow the grass, unable to shovel snow or do 
anything requiring walking, standing or heavy lifting and had to 
give up recreational activity.  The examiner opined that symptoms 
associated with the Veteran's right knee disability were moderate 
to severe, but could not provide an opinion regarding functional 
capacity during flare-ups without resorting to mere speculation.

The Board finds that the VA findings and conclusions obtained in 
this case are adequate as they were predicated on a the Veteran's 
medical history and a review of the claims file, to include 
statements of the Veteran.  The reports also provided a complete 
rationale for the findings and conclusions rendered which were 
supported by the evidence of record.  Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008) (the probative value of a medical opinion 
comes from when it is the factually accurate, fully articulated, 
and sound reasoning for the conclusion, not the mere fact that 
the claims file was reviewed).  The Board notes that the 2009 VA 
examiner's opinion was offered before the complete SSA medical 
records had been associated with the claims file; however, the 
Board finds that the records relied on by SSA were largely 
duplicative of the treatment records previously submitted by the 
Veteran and reviewed by the 2009 examiner.  Thus, the Board finds 
that the SSA records contained no new, pertinent information that 
might have altered the VA examiner's medical opinion and a new 
examination to review such records in unnecessary.

Upon review of the complete evidence of record, the Board finds a 
30 percent disability rating is warranted prior to and since May 
21, 2003.  However, as noted above, a 10 percent deduction for 
the preservice right knee disability must be made.  Thus, for the 
period prior to May 21, 2003, although the Board finds that the 
evidence is in equipoise as to whether the instability in the 
right knee was moderate or severe in degree, the Board will 
resolve doubt in the Veteran's favor and assign a 30 percent 
rating for severe instability in that knee with a 10 percent 
reduction as required by the initial rating decision in 1980, 
thus resulting in a 20 percent rating for service-connected 
impairment of the right knee.  The VA examiner in 2003 stated 
that the 2002 examination showed moderate instability; however, 
the treatment records and credible statements of the Veteran 
suggest that the severe instability demonstrated on private 
examination in May 2003 existed prior to that date.  Thus, a 20 
percent rating is in order prior to May 2003.  The Board notes 
that in assigning the 30 percent rating effective from May 21, 
2003, the RO in the May 2010 rating decision did not apparently 
deduct the assigned preservice 10 percent; the Board will not 
disturb this rating.  See, e.g., rating decisions dated November 
1980, January 2004; January 2004 statement of the case; September 
2004 supplemental statement of the case.  In this regard, the 
evidence of record shows consistent complaints of and treatment 
for chronic instability.  The Board notes that the December 2003 
VA examiner found that the findings of the July 2002 VA 
examination were consistent with moderate instability and the RO 
initially found that there was no evidence that the increase in 
instability in the right knee, characterized as moderate to 
severe instability of the right knee with ACL disruption, was due 
to the Veteran's service-connected right knee disorder prior to a 
March 2002 injury.  The Board notes that the basis of that 
conclusion appears to be the December 2003 VA examiner's opinion 
that degenerative joint disease does not predispose a person to a 
complete tear of the ACL which in his opinion did not exist prior 
to March 2002.  However, the Board notes that the examiner 
provided no explanation as to the cause or severity of any 
instability in that joint that existed prior to 2002 nor does it 
account for the most recent rating decision findings that severe 
instability in the right knee, based on a May 2003 private 
report, is attributable to the service related residuals of 
injury.  Thus, the Board finds that a 20 percent rating (30 
percent minus the 10 percent deduction) more accurately 
contemplates the Veteran's disability for the period prior to May 
21, 2003.

Regarding an increased disability rating, in excess of 30 
percent, the Board notes that a 30 percent evaluation represents 
the maximum schedular criteria available under Diagnostic Code 
5257.  Therefore, an evaluation in excess of 30 percent cannot be 
granted under Diagnostic Code 5257.

Additionally, the Veteran was assigned a 10 percent evaluation 
for osteoarthritis of the right knee under Diagnostic Code 5010, 
for the entire appeal period. The Board finds, however, that an 
increased rating is not warranted for arthritis of the right knee 
because there is no probative medical evidence of limitation of 
extension or flexion that would be compensable.  Full extension 
has been demonstrated throughout the appeal period, and at worse, 
flexion has been limited to 100 degrees.  However, because 
degenerative joint disease has been shown and painful albeit 
slightly limited flexion objectively shown, the 10 percent rating 
for such symptomatology is appropriate.  See, e.g., Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991).  In this regard, the 
Board notes that the Veteran may not be assigned higher 
evaluations under Diagnostic Code 5260 and 5261.  Although 
separate ratings may be assigned under Diagnostic Code 5260 and 
Diagnostic Code 5261 for disability of the same joint, see 
VAOPGCPREC 9-2004 (September 17, 2004), in this particular case, 
the Veteran's limitation of flexion and extension is 
noncompensable under Diagnostic Codes 5260 and 5261.  In this 
regard, range of motion findings showed normal extension and only 
slightly limited flexion.  Thus, a higher rating is not warranted 
for limitation of motion.

The Board has considered, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 
4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  Although the evidence shows some pain upon range of 
motion testing, there was no measurable evidence of additional 
limitation due to pain, incoordination, fatigue, weakness, or 
lack of endurance following repetitive use.  The Board finds 
these factors adequately contemplated under the current 10 
percent rating for degenerative joint disease.

The Board has considered whether an increased evaluation would be 
in order under other relevant diagnostic codes.  The assignment 
of a particular diagnostic code is "completely dependent on the 
facts of a particular case."   Butts v. Brown, 5 Vet. App. 532, 
538 (1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated symptomatology. 
See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, 
the Board has considered the propriety of assigning a higher, or 
separate, rating under another diagnostic code.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

The Board also finds that separate or higher evaluation is not 
warranted under Diagnostic Codes 5256, 5258, 5262, or 5263 where 
the Veteran is not shown by objective medical evidence to have 
ankylosis of the right knee, dislocated semilunar cartilage with 
frequent episodes of locking ,pain and effusion; impairment to 
the tibia or fibula with marked knee or ankle disability; or genu 
recurvatum.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 
5262, and 5263.  In this regard, the Veteran's right knee is not 
shown by medical evidence to be in fixation; and there is no 
evidence of symptomatology not contemplated by the current 
ratings such that additional ratings would be appropriate under 
the other Diagnostic Codes.  

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disability is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's right knee 
disability with the established criteria found in the rating 
schedule shows that the rating criteria reasonably describes the 
Veteran's disability level and symptomatology.  Additionally, the 
Veteran's disability has not been shown to cause interference 
with employment beyond that contemplated by the Schedule for 
Rating Disabilities, has not necessitated frequent periods of 
hospitalization, and has not otherwise rendered impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of the disability. Regarding daily 
activities, the medical evidence of record shows moderate 
interference; however, his activities are not restricted.  In 
this regard, the level of severity of the Veteran's right knee 
disability is contemplated in the combined 40 percent disability 
evaluation discussed above.  

In short, there is no credible evidence in the record to indicate 
that the Veteran's service-connected right knee causes impairment 
with employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board, therefore, has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.


ORDER

An evaluation of 20 percent for a residual injury to the right 
knee, prior to May 21, 2003, is granted subject to the laws and 
regulations governing the payment of monetary benefits.

An evaluation in excess of 30 percent for a residual injury to 
the right knee, since May 21, 2003, is denied.

An increased evaluation, in excess of 10 percent, for 
degenerative joint disease of the right knee, associated with the 
residual injury to the right knee, is denied.



REMAND

Although further delay is regrettable, additional development is 
necessary in order to adjudicate the claims.

The Board notes that in a July 2009 Board hearing, the Veteran 
testified that symptoms associated with his right knee disability 
affected his ability to work.  Specifically, he testified that he 
had been fired from his job due to the right knee condition.  The 
evidence of record shows that the Veteran is currently 
unemployed.  See December 2009 VA examination.

In this regard, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that, once a Veteran 
submits evidence of a medical disability, makes a claim for the 
highest rating possible, and submits evidence of unemployability, 
VA must consider entitlement to TDIU.  See Roberson v. Principi, 
251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Board notes that 
although the issue of TDIU has not been certified on appeal, the 
Board does have jurisdiction to decide the claim.  In this 
regard, the Board notes that in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the record.  
The Court essentially stated that a request for total disability 
rating, whether expressly raised by a veteran or reasonably 
raised by the record, is not a separate claim for benefits, but 
rather involves an attempt to obtain an appropriate rating for a 
disability as part of a claim for increased compensation.  Id. at 
453-54.  

Accordingly, the Board concludes that it does have jurisdiction 
over the issue of the Veteran's entitlement to TDIU, and that 
issue has been added, as listed above.  See also Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a separate, formal 
claim is not required in cases where an informal claim for TDIU 
has been reasonably raised); see also VAOPGCPREC 12-2001 (July 6, 
2001) (further expansion on the concept of when an informal claim 
for TDIU has been submitted).  As such, the issue is properly 
before the Board and should be adjudicated by the RO on remand 
after undertaking all appropriate development.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should provide the Veteran 
an updated application for a TDIU.  

2.  If the Veteran responds, the AMC/RO 
should assist him in obtaining any 
additional evidence identified, following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
Veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  The AMC/RO should undertake any further 
development warranted by the record, to 
include scheduling the Veteran for 
appropriate VA examination(s) to determine 
whether the Veteran is unable to secure or 
follow a substantially gainful occupation 
as a result of his service-connected 
disabilities of the right knee.  All 
necessary tests and studies are to be 
conducted.  The examiner should be reminded 
that advanced age and nonservice-connected 
disabilities may not be considered in 
evaluating total disability based on 
service-connected disabilities, per 38 
C.F.R. § 4.19.

4.  The AMC/RO should then adjudicate the 
remanded TDIU claim in light of all 
pertinent evidence and legal authority.  
The AMC/RO must also determine whether 
referral to the Under Secretary for 
Benefits or the Director of Compensation 
and Pension Service for consideration of 
whether entitlement to a TDIU 
extraschedular basis pursuant to 4.16(b) 
(2009) is warranted.  If any benefit on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued, and 
the Veteran and his representative should 
be afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


